NAL                                           07/06/2021


           IN THE SUPREIV1E COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 20-0416


                                         DA 20-0416
                                                                          FILED
ANNELIES AIKING-TAYLOR,                                                    JUL 0 6 2021
                                                                        Bowen Greenwood
                                                                      Clerk of Supremo Court
             Plaintiff and Appellant,                                    State of Montana



      v.                                                              ORDER

OLIVER SERANG,

             Defendant and Appellee.


       Appellant Annelies Aiking-Taylor has filed a petition for rehearing of this Court's
May 11, 2021, Memorandum Opinion affirming the District Court's denial of
Aiking-Taylor's motion for summaryjudgment and granting summaryjudgment in favor of
Serang in all respects except for the $1,000 in statutory damages awarded to Serang for
Aiking-Taylor's two Montana Consumer Protection Act violations. A iking-Taylor v. Serang,
2021 MT 118N. Serang has responded in opposition.
       Under M.R. App.P. 20, this Court will coniider a petition for rehearing only if the
opinion "overlooked some fact material to the decision," if the opinion missed a
question provided by a party or counsel that would have decided the case, or if our decision
"conflicts with a statute or controlling decision not addressee by the Court.
M. R. App.P. 20.
       Having fully considered Appellant's petition and Serang's response, the Court
concludes that rehearing is not warranted under Rule 20. The Court considered the entire
record in this matter and the briefs and arguments the parties presented both before the
District Court and on appeal. As the decision was by unpublished Memorandum Opinion,
relied on existing law, and did not establish precedent, the Court endeavored to keep the
legal analysis brief. It did not, however,overlook any material facts or arguments raised by
the parties or fail to address a controlling statute or decision that conflicts with the Opinion.
      IT IS THEREFORE ORDERED that the petition for rehearing is DENIED.
      The Clerk is directed to provide copies of this Order to all parties and counsel of
record.          i \f`i-
      Dated this -AD       day ofJuly, 2021.




                                                          .
                                                               Justices




                                               2